As filed with the Securities and Exchange Commission on December 30, 2011 File Nos. 333-09153 and 811-07737 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 28 [X] THE PURISIMA FUNDS (Exact Name of Registrant as Specified in Charter) 13 WOODSIDE, CALIFORNIA 94062-4547 (Address of Principal Executive Offices) (415) 851-7925 (Registrant’s Telephone Number, including Area Code) KENNETH L. FISHER 13100 Skyline Boulevard Woodside, California 94062-4547 (Name and Address of Agent for Service) Copy To: David A. Hearth, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485. [] on ( date)pursuant to Rule 485 [] on (date) pursuant to Rule 485 [] 60 days after filing pursuant to Rule 485 [] 75 days after filing pursuant to Rule 485 [] on (date) pursuant to Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 27 to the Registration Statement of The Purisima Funds on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.26 filed on December 14, 2011.This PEANo.27 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No.26 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940 the Registrant has duly caused this Post-Effective Amendment No. 27 to the Trust’s Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Woodside, State of California, on the 30th day of December 30, 2011. THE PURISIMA FUNDS (Registrant) /s/ Kenneth L. Fisher Kenneth L. Fisher President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement on Form N-1A has been signed below by the following person in the capacities and on the date indicated. Signature Title Date /s/ Kenneth L. Fisher President;(Principal Executive Officer) December 30, 2011 Kenneth L. Fisher /s/ Katherine Taylor Treasurer (Principal Financial and Accounting Officer) December 30, 2011 Katherine Taylor /s/ Bryan F. Morse* Trustee December 30, 2011 Bryan F. Morse /s/ Grover T. Wickersham* Trustee December 30, 2011 Grover T. Wickersham /s/ Pierson E. Clair, III* Trustee December 30, 2011 Pierson E. Clair, III /s/ Alfred D. McKelvy, Jr.* Trustee December 30, 2011 Alfred D. McKelvy, Jr. /s/ Scott LeFevre* Trustee December 30, 2011 Scott LeFevre *By: /s/ Kenneth L. Fisher December 30, 2011 Kenneth L. Fisher Attorney-in-fact pursuant to Powers of Attorney filed September 29, 1998, December 28, 2001 and December1,2006. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
